Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-18, 20-25, and 27-30 in the reply filed on October 25, 2021 is acknowledged.  The traversal is on the ground(s) that Claims 16-18 and 20-25 should be added to Group I due to Saint Martin not disclosing the required fold.  Applicant’s arguments are persuasive and as such, claims 16-18 and 20-25 are added to Group I and Claims 19 and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.
	
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the said bag part secured to the connector is a part of the bag secured to the inner perimeter of the connector, limitations of claim 3, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Objections
Claim 15 is objected to because of the following informalities:  “The method” should be “A method.”  Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  “the section of the body” should be “a section of the body.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 8-9. 11. 12. 16-18, 20-25, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 5-6 are rejected as dependents of claim 4.
Regarding claim 8, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 9 recites the limitation "the part of the bag configured to be welded to the connector" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 11, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation “between 80mm and 300mm”, and the claim also recites “between 100mm and 210mm” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by 
Regarding claim 12, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Additionally, the limitation “the same diameter” and “same size” lacks antecedent basis and, consequently, renders the claim indefinite. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation “between 100mm and 300mm”, and the claim also recites “between 150mm and 250mm” as well as “between 190mm and 210mm” which are the narrower statements of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 16, the limitation “the container” in line 3 is indefinite as it is unclear whether the container should be an additional “a container” or is trying to refer to the “container bag.” Additionally, the phrase “which forms part of the bag” seems like it is referring to connector bag, though this doesn’t make sense because the container bag would definitely form a part of itself. Consequently, it seems like “which forms part of the bag” actually is trying to refer to the sleeve, as that is what is disclosed in the specification and drawings (see Fig. 18 of currently filed application). 
Claims 17-18 and 20-25 are rejected as dependents of claim 16.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 18 recites the broad recitation “length which is between 100mm and 900mm” and the claim also recites “between 300mm and 900mm” as well as “between 600mm and 900mm” which are the narrower statements of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Additionally, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 24 recites the broad recitation “section at least four times smaller than the section of the body of the bag” and the claim also recites “at least 10 times smaller” which is the narrower statements of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 25 recites the broad recitation “has a length equaling at least one tenth of the length of the body of the bag” and the claim also recites “at least one quarter” which is the narrower statements of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Additionally, the term “at least one quarter” makes it unclear whether this is also referring to the neck in relation to body.
Regarding claim 30, the limitation “possible” renders the claim indefinite as it makes it unclear whether or not the folding steps are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2, 6-9, 13, 16-17, 22-23, and 27-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lataix et al. (US 6,068,031).
Regarding claim 1, Lataix discloses a biopharmaceutical container (see Figs. 20, 21), comprising: a connector 8 to be secured to a chamber connector 200, a bag 1, serving as a receptacle, one part of which is secured to the connector (see col. 11, ll. 49-50), and a flexible sleeve 114 tucked inside the bag and can be unrolled out from the bag through the connector (see Figs. 20, 21, transfer of sleeve from within bag to within chamber connector 200 via through connector 8), wherein the sleeve forms part of the bag (see Figs. 20, 21), the sleeve is a neck of reduced size extending from the body of the bag (see Figs. 20, 21, neck is funnel shape having reduced size), said bag part secured to the connector is a fold of the wall of the bag (see Figs. 20, 21), and the wall of the bag forms, on the one hand, the body of the bag on one side of the fold and, on the other hand, the sleeve on the other side of the fold (see Fig. 21). 
Regarding claim 2, Lataix discloses said bag part secured to the connector is a part of the bag secured around the connector (see Figs. 20, 21).
Claim 6 recites the limitations "the inner shape" and “the outer shape” in line 3.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear what exactly these shapes are referring to, making the claim indefinite.
	Regarding claim 7, Lataix discloses the inside of the container is sterile (see col. 11, ll. 23-25).
	Regarding claim 8, Lataix discloses the bag is made of flexible plastic (see col. 4, ll. 51-54).
	Regarding claim 9, Lataix discloses the bag has a symmetry of revolution (see Figs. 20, 21, revolution at 110 attached to ring piece 80 of collar 8; col. 11, ll. 48-50).
	Regarding claim 13, Lataix discloses a method for using a biopharmaceutical container according to claim 1 (see col. 11, ll. 56-67), comprising: a step of securing the container against an opening of a chamber (see Fig. 21, chamber within 200), a step of unrolling the flexible sleeve outside of the body of the bag thorugh the connector and through the opening of the chamber (see Figs. 20, 21, unrolling of 
Regarding claim 16, Lataix discloses a bag body 1 serving as a receptacle, a part (around 110) of the bag configured to be secured to a connector 8 of the container bag (see Figs. 20, 21; col. 11, ll. 49-50), wherein: a flexible sleeve 114, which is tucked inside the body of the bag and can be unrolled out from the body of the bag through the part of the bag configured to be secured to the connector of the container bag (see Figs. 20, 21, transfer of sleeve from within bag to within chamber connector 200 via through connector 8), wherein the sleeve forms part of the bag (see Figs. 20, 21), the sleeve is a neck of reduced size extending from the body of the bag (see Figs. 20, 21, neck is funnel shape having reduced size), said bag part secured to the connector is a fold of the wall of the bag (see Figs. 20, 21), and the wall of the bag forms, on the one hand, the body of the bag on one side of the fold and, on the other hand, the sleeve on the other side of the fold (see Fig. 21). 
	Regarding claim 17, Lataix discloses the sleeve is only tucked onto a part of the length thereof (see Figs. 20, 21). 
	Regarding claim 22, Lataix discloses the free end of the sleeve or of the neck is open (see Fig. 21).
	Regarding claim 23, Lataix discloses the bag comprises a progressive narrowing of the body of the bag before the sleeve or the neck of the bag (see Figs. 20, 21).
	Regarding claim 27, Lataix discloses a method for producing a biopharmaceutical container (see Figs. 20, 21) comprising: a step of producing a bag 1 comprising a bag body (see Fig. 20, bag portion above 110) extended by a neck  114 of reduced size (see Figs. 20, 21, neck creates funnel shape having a reduced size), a step of tucking the neck inside the body of the bag, forming a fold (see fold at 110) in the wall of the bag between the body of the bag and the neck of the bag (see Figs. 20, 21), and a step of 
	Regarding claim 28, Lataix discloses a step of filling the container with content (see col. 11, ll. 65-67, in order to contain products, container must be filled), a step of closing the connector by a door so as to seal the container at the connector (see Fig. 21, col. 11, ll. 57-59) and a step of sterilizing the container filled with content (see col. 11, ll. 52-56).
	Regarding claim 29, Lataix discloses a step of closing the connector by a door 83, 26 so as to seal the container at the connector (see Fig. 20), a step of filling the container with content (see col. 11, ll. 65-67, in order to contain products, container must be filled), a step of closing the bottom of the bag so as to seal the container at the bag bottom (see Figs. 1, 20, col. 2, l. 66-col. 3, l. 5), and a step of sterilizing the container filled with content (see col. 11, ll. 52-56).
	Regarding claim 30, Lataix discloses in the production step, the bag is assembled (see col. 2, l. 66-col. 3, l. 5), and wherein between the tucking step and the securing step, one or more possible folding steps (see Figs. 20, 21, due to the nature of the bag, flexible portions can possibly be folded). Due to the use of the language “possible,” this claim is not interpreted as actually requiring more folding steps. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lataix in view of Glachet (US 5,421,626).
Regarding claim 3, Lataix does not specifically disclose the bag secured to the connector is a part of the bag secured to the inner perimeter of the connector. 
Glachet discloses a top part 20 of a container 12 adjacent opening into container secured to a connector 18 is a part of the container secured to the inner perimeter of the connector(see Fig. 1). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the bag (container) part secured to the connector is a part of the bag secured to the inner perimeter of the connector, as Glachet discloses top part of a container (similar to a top part of bag disclosed by Lataix in Figs. 20, 21) adjacent opening into container secured to a connector (also similar to connector disclosed by Lataix in Figs. 20, 21) is a part of the container secured to the inner perimeter of the connector, and as switching the position of the bag part secured to the connector from the outside of the connector to the inside of the connector would not have modified the operation of the device, similar to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a 
Claims 4, 11, 12, 14-15, 18, 20-21, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lataix.
Regarding claim 4, Lataix discloses the fold of the wall of the bag comprises two bag wall portions folded onto one another (see Figs. 20, 21), with no free space between them (see Figs. 20, 21), these two portions being advantageously secured against one another (see Figs. 20, 21), though Lataix does not disclose these two portions being welded to one another. 
However, Lataix discloses fixing 110 to ring piece 80 (see col. 11, ll. 47-50) as well as sealing parts of the bag together via welding via heat (see col. 3, ll. 1-4). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the two portions welded to one another, as Lataix discloses welding parts of the bag to one another as well as these parts being secured against one another.
Regarding claim 11, Lataix does not specifically teach the connector has a diameter of between 80 mm and 300 mm, or the connector has a rectangular shape with a diagonal length of between 100mm and 350 mm. 
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, the only difference between the claimed diameter and that of Lataix is a recitation of relative dimensions of the claimed device and a 
Regarding claim 12, Lataix discloses a container (see Figs. 20, 21, container can be for biopharmaceuticals), comprising: a connector 8 configured to be secured to a chamber connector 200, a bag 1, serving as a receptacle, one part of which is secured to the connector (see col. 11, ll. 49-50), a flexible sleeve 114 tucked inside the bag and can be unrolled out from the bag through the connector (see Figs. 20, 21, transfer of sleeve from within bag to within chamber connector 200 via through connector 8), wherein the sleeve forms part of the bag and extends the body of the bag (see Figs. 20, 21), the bag part secured to the connector is a fold of the wall of the bag (see Figs. 20, 21), and the wall of the bag forms, on the one hand, the body of the bag on one side of the fold and, on the other hand, the sleeve on the other side of the fold (see Fig. 21). Lataix further discloses the sleeve having the same diameter or the same size as the body, this same diameter of this same size corresponding to the greatest diameter of the sleeve (see Figs. 20, 21, body to sleeve transition can occur at area where diameter is the same, which would end up with the greatest diameter of the sleeve due to the funnel shape).
Lataix does not specifically disclose this same diameter of this same size corresponding to the greatest dimension of the sleeve, in a section being between 100mm and 300mm. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, the only difference between the claimed diameter and that of Lataix is a recitation of relative dimensions of the claimed device and a device of 
Regarding claim 14, Lataix discloses the method further comprising between the securing step and the unrolling step, a step of opening the connector of the bag and the chamber, making it possible for a connection of the inner sterile spaces of the bag and of the chamber (see Fig. 21, col. 11, ll. 60-64) but does not specifically disclose after the transferring step, successively a step of retracting the flexible sleeve, a step o9f closing the connector of the bag and of the chamber, and a step of disconnecting the container and the chamber. 
However, Lataix discloses the bag is equipped with the double door transfer system and will be able to be re-used (see col. 11, 57-59). As such, in order to be reused steps disclosed in Figures 20 and 21 would have to be repeated, such as retracting the flexible sleeve, closing the connector of the bag and of the chamber, and a step of disconnecting the container and chamber (see Figs. 20, 21). Consequently, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to repeat steps such as such as retracting the flexible sleeve, closing the connector of the bag and of the chamber, and a step of disconnecting the container and chamber in order to reuse the bag, disclosed as desirable by Lataix.
Regarding claim 15, Lataix further discloses a method for using a biopharmaceutical container according to claim 1 (see col. 11, ll. 56-67) comprising: a step of securing the container against an opening of a chamber (see Fig. 21, chamber within 200), a step of unrolling the flexible sleeve outside of the body of the bag through the connector and through the opening of the chamber (see Figs. 20, 21, unrolling of sleeve between Figs. 20 and 21 to form funnel/sleeve 114’).
Lataix does not specifically disclose a step of transferring the content used from the chamber to the container through the unrolled sleeve, as in this embodiment Lataix discloses a step of transferring the content from the container to the chamber though the unrolled sleeve (see col. 11, 65-67). 
Regarding claim 18, Lataix does not specifically disclose the sleeve has a length which is between 10mm and 900mm. 
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, the only difference between the claimed length and that of Lataix is a recitation of relative dimensions of the claimed device and a device of the claimed relative dimensions would not perform differently than the prior art device of Lataix and as such, the claimed device of claim 18 is not patentably distinct from that of Lataix.
Regarding claims 20 and 21, Lataix does not specifically disclose the neck comprises a visual mark representative of the position limiting the tucking of the neck inside the body of the bag, the visual mark being the end of a length of additional weld along the bag, the start of this length of additional weld along the bag cooperating with the end of the neck of the bag adjoining the narrowing of the bag.
Lataix discloses the fold of the wall of the bag comprises two bag wall portions folded onto one another (see Figs. 20, 21), with no free space between them (see Figs. 20, 21), these two portions being advantageously secured against one another (see Figs. 20, 21), though Lataix does not disclose these two portions being welded to one another. Lataix further discloses the two portions creating the fold 
However, Lataix discloses fixing 110 to ring piece 80 (see col. 11, ll. 47-50) as well as sealing parts of the bag together via welding via heat (see col. 3, ll. 1-4). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the two portions welded to one another, as Lataix discloses welding parts of the bag to one another as well as these parts being secured against one another. As such, do to welding the secured portions, the weld would then be a visual mark representative of the position limiting the tucking of the neck inside the body of the bag (see Fig. 20), the visual mark being the end of a length of additional weld along the bag, the start of this length of additional weld along the bag cooperating with the end of the neck of the bag adjoining the narrowing of the bag (see Fig. 20).
Regarding claim 24, Lataix does not specifically disclose the sleeve of the neck has a section at least 4 times smaller than the section of the body of the bag. 
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, the only difference between the claimed dimensions of the section of the sleeve of the neck being four times smaller than a section of the body of the bag and that of Lataix is a recitation of relative dimensions of the claimed device and a device of the claimed relative dimensions would not perform differently than the prior art device of Lataix and as such, the claimed device of claim 24 is not patentably distinct from that of Lataix.

In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, the only difference between the claimed dimensions of the length of the sleeve of the neck having a length equaling at least one tenth of the length of the body of the bag and that of Lataix is a recitation of relative dimensions of the claimed device and a device of the claimed relative dimensions would not perform differently than the prior art device of Lataix and as such, the claimed device of claim 25 is not patentably distinct from that of Lataix.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lataix in view of McCoy (US 2015/0330541).
Regarding claims 5 and 6, Lataix discloses the fold of the wall of the bag is secured to the connector  (see col. 11, ll. 47-50), but does not disclose an overmolding being arranged between the connector and the fold, the fold being advantageously welded to the overmolding or the overmolding comprising a cavity of which the inner shape molds the outer shape of a protuberance of the outer wall of the connector.
McCoy discloses placing an overmolding 44 between two connected parts– outer part 34 and inner part 12 (see Fig. 7, para. 45), with the inner part having protuberances into cavity/cavities of the overmolding and the outer portion being welded to the overmolding (see Fig. 7, para. 45). Lataix discloses the fold is an outer part secured to an inner part in the form of the connector (see Fig. 21). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have overmolding between the outer part (fold) and inner part (connector), the inner part having protuberances into cavity/cavities of the overmolding and the outer portion being welded to the overmolding, such a configuration between an inner part and outer part disclosed by McCoy and this configuration allowing for a solid connection between the fold and connector.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lataix in view of Bernard et al. (US 2012/0037633).
Regarding claim 10, Lataix discloses the container for use in the pharmaceutical industry or medical field, for the economic transfer of liquids from a bag to a sterile enclosure or the reverse (see 
Bernard discloses a container filled with biopharmaceutical product (see Fig. 17C, para. 211). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the product to transfer into a chamber within Lataix to be a biopharmaceutical product, Bernard disclosing a container filled with biopharmaceutical product, and this invention therefore being for the pharmaceutical industry for transfer of liquids or products, shown as desirable by Lataix. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIANA ZIMBOUSKI/               Primary Examiner, Art Unit 3781